FILED
                             NOT FOR PUBLICATION                             AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DOMINIC LAGUER CABANES,                          No. 15-70790

               Petitioner,                       Agency No. A088-119-733

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Dominic Laguer Cabanes, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reconsider the BIA’s prior order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his request for a continuance and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for adjustment of status, and ordering him removed. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review the denial of a motion to reopen or

reconsider for abuse of discretion. Cano-Merida v. INS, 311 F.3d 960, 964 (9th

Cir. 2002). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Cabanes’ motion.

Construed as a motion to reconsider, the motion failed to specify any error of fact

or law in the prior order. See 8 C.F.R. § 1003.2(b)(1); see also 8 C.F.R.

§ 1240.8(d) (it is the alien’s burden to establish eligibility for relief). Construed as

a motion to reopen, the attached affidavit was not previously unavailable evidence

that could not have been discovered or presented at the former hearing. See 8

C.F.R. § 1003.2(c)(1). The BIA also did not abuse its discretion in determining

that the affidavit lacked the requisite financial information.

      Cabanes’ contentions that the BIA did not consider or improperly evaluated

the evidence he submitted with his motion to reconsider are not supported by the

record.

      To the extent Cabanes seeks review of the BIA’s July 21, 2014, order

dismissing his appeal, we lack jurisdiction because the petition for review is not

timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186,

1188 (9th Cir. 2003).


                                            2                                     15-70790
      To the extent Cabanes challenges the underlying proceedings before the IJ,

including the denial of an additional continuance, we lack jurisdiction to review

these unexhausted contentions. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010).

      In light of this disposition, we need not reach Cabanes’ remaining

contentions regarding his eligibility for adjustment of status.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                  15-70790